FILED
                            NOT FOR PUBLICATION                             JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50080

               Plaintiff - Appellee,             D.C. No. 5:07-cr-00064-RHW

  v.
                                                 MEMORANDUM *
MOROCCO CURRY,
a.k.a. Monica Dupree,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Robert H. Whaley, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Morocco Curry appeals from the 102-month sentence imposed following his

guilty-plea conviction for conspiracy to commit bank fraud and wire fraud, in

violation of 18 U.S.C. § 1349, and aggravated identity theft, in violation of 18


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1028A. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

      Curry contends that district court erred (i) by failing to address the sentence

disparity between Curry and his co-defendants, (ii) in finding that a four-level

aggravated role enhancement was applicable, and (iii) by failing to sua sponte

consider the undischarged state sentence. The valid and enforceable appeal waiver

precludes our review of these contentions. See United States v. Watson, 582 F.3d

974, 985-88 (9th Cir. 2009).

      DISMISSED.




                                          2                                     10-50080